RESOLUCIÓN
A la solicitud de la Comisión para los Asuntos de la Mujer de la Oficina del Gobernador para intervenir como amicus curiae, no ha lugar.
Lo acordó el Tribunal y certifica el señor Secretario General. La Juez Asociada Señora Naveira de Rodón emitió voto particular de conformidad. Los Jueces Asociados Se-ñores Negrón García y Hernández Denton concederían la solicitud de amicus curiae de la Comisión para los Asuntos de la Mujer de la Oficina del Gobernador.
(Fdo.) Francisco R. Agrait Liado Secretario General
—O—
Voto particular explicativo de la
Juez Asociada Señora Na-veira de Rodón.
Ante nosotros comparece la Comisión para los Asuntos de la Mujer de la Oficina del Gobernador (en adelante la Co-misión) y solicita comparecer como amicus curiae en el caso de epígrafe.
I

La figura del amicus curiae

Traducido literalmente amicus curiae significa “amigo de la corte”. Nuestro ordenamiento lo contempla en la Regla *72843 del Reglamento del Tribunal Supremo de Puerto Rico, 4 L.P.R.A. Ap. I-A. Dicha regla establece lo siguiente:
El Tribunal motu proprio o a solicitud de cualquier parte realmente interesada podrá autorizar o invitar la comparecen-cia de la misma como amicus curiae en cualquier caso que se ventile ante el Tribunal. A menos que el Tribunal ordenare otra cosa, la petición deberá ser radicada por lo menos diez días antes de ser sometídole el asunto para decisión.
En cuanto a los orígenes de esta figura nos remitimos a lo expresado en Pueblo ex rel. L.V.C., 110 D.P.R. 114, 126-127 (1980).
En Pueblo v. González Malavé, 116 D.P.R. 578, 580 (1985), expresamos que las características esenciales de esta figura “son las siguientes: (1) la comparecencia no se funda en un derecho, sino en un privilegio sujeto a la sana discre-ción del tribunal; (2) su participación se justifica en casos revestidos de interés público; (3) más que al interés del amicus curiae, debe responder a las necesidades del tribunal con el propósito de estar mejor informado, y (4) ‘no debe darse la intervención para que se convierta en una parte del litigio’”.
Un vez establecidas estas características o criterios, pa-saremos a determinar si la solicitud hecha por la Comisión para que se le nombre como amicus curiae cumple con los mismos.
I — I I — I

Aplicación de los criterios a la solicitud de la comisión

A. El carácter discrecional de la participación
La primera de las características señaladas, más que un criterio, es una norma cautelar dirigida a los tribunales. Un tribunal no debe aceptar o rechazar livianamente una solici-tud de intervención como amicus curiae. En Pueblo ex rel. L.V.C., supra, pág. 129, indicamos que el tribunal, al decidir *729si acepta o rechaza la intervención del amicus curiae, debe tomar en consideración factores tales como “el interés pú-blico del asunto bajo consideración, lo novel de las cuestiones planteadas, el alcance de la adjudicación que haya de hacerse en cuanto a terceros que no son parte en el litigio, las cues-tiones de política pública que puedan estar planteadas, la magnitud de los derechos que puedan estar en juego, etc”. (Énfasis suplido.) Allí también expresamos que “[njinguna persona o entidad, y ningún abogado, tiene derecho a inter-venir como amicus curiae en un litigio. Su autorización para hacerlo debe responder, más que a su interés, a la necesidad del tribunal y a su propósito de estar mejor informado para hacer la más cumplida justicia”. íd. Aun cuando “[n]o puede haber criterios fijos limitativos ni particularizad ores de los factores a tomarse en consideración” (id.) para el nombra-miento de un amicus curiae, en el sano ejercicio de su facul-tad discrecional, el tribunal debe ponderar la solicitud de in-tervención y aceptarla en la medida en que la misma cumpla, al menos, con los criterios previamente señalados y que dis-cutiremos a continuación.
B. El elemento del interés público
Un procedimiento seguido en los tribunales puede estar revestido de interés público por diversas razones. Puede tra-tarse de un caso que plantee una controversia que envuelva una cuestión de política pública del Estado o muy bien puede ser una situación que, debido al impacto que produce en la sociedad, adquiere un alto contenido de interés público general.
No abrigamos ninguna duda en cuanto al hecho de que el procedimiento que se sigue contra el Sr. Richard Pietri Villa-nueva está matizado de un gran interés público. Ha sido ob-jeto de una amplia cobertura por parte de los medios noti-ciosos del país. Además, los hechos constitutivos del delito por el cual fue convicto el señor Pietri Villanueva son pro-*730ducto de una situación que afecta a nuestra sociedad, cono-cida como violencia doméstica. Recientemente, como res-puesta a esta realidad social insoslayable, la Asamblea Le-gislativa aprobó la Ley Núm. 54 de 15 de agosto de 1989 (8 L.P.R.A. sec. 601 et seq.), mediante la cual “[e]l Gobierno de Puerto Rico reconoce que la violencia doméstica es uno de los problemas más graves y complejos que confronta nuestra sociedad” y establece como política pública del Estado Libre Asociado el “dar énfasis a atender las dificultades que las situaciones de violencia doméstica presentan...”. Art. 1.2 de la Ley Núm. 54, supra, 8 L.P.R.A. sec. 601.
Sin embargo, el interés público que revista un caso no es un factor a considerarse por sí solo, sino que tiene que balan-cearse con —entre otros factores— la magnitud del derecho en juego en cada caso. Pueblo ex rel. L.V.C., supra.
En un caso de naturaleza civil, el análisis para determi-nar si se acepta o se rechaza la solicitud (aunque igualmente necesario) no requiere tanta rigurosidad como cuando se trata de un procedimiento de naturaleza criminal. Aquí el derecho en juego —por lo general, y sobre todo en casos de delitos graves— es el derecho que tiene todo individuo a la libertad. El señor Pietri Villanueva fue convicto por el delito de homicidio voluntario y está ante nuestra consideración la determinación de si se revoca o no la resolución del tribunal de instancia que le impuso una sentencia suspendida. Es-tamos dirimiendo un asunto muy delicado que incide directa-mente con el derecho del señor Pietri a su libertad. Desde esta perspectiva, el derecho en juego en este caso, por ser fundamental, del más profundo entronque en nuestro sis-tema de vida democrático, debe ser seriamente considerado al momento de decidir si se acepta o se rechaza la solicitud de intervención como amicus curiae.
*731C. El propósito de informar al tribunal
La función primordial del amicus curiae, y tal vez su más valiosa aportación, debe ser proporcionarle al tribunal toda aquella información necesaria y pertinente para la solución de las controversias traídas ante su consideración. La infor-mación debe ser de tal naturaleza que sea difícil el acceso a ella a través de vías ordinarias permisibles a los tribunales. La medida en que la información que el amicus curiae aporte al tribunal sea accesible a éste mediante mecanismos procesales ordinarios,(1) es un factor que media contra la concesión de la solicitud de intervención. Pueblo ex rel. L.V.C., supra.
La información que aporte el amicus curiae debe ser ob-jetiva y estar dirigida a ilustrar al juzgador en materias no-veles, técnicas o que impliquen un alto grado de dificultad, sin que esto se entienda como un listado taxativo y exclu-yente.
Una lectura y un análisis detallado de la solicitud presen-tada por la Comisión nos lleva a concluir que sólo la parte II(2) de la misma cumple con la función de informar al tribunal de acuerdo con el criterio que hemos discutido. Lamenta-*732blemente el resto de la solicitud de intervención se aparta de lo que hemos conceptualizado como la función informativa del amicus curiae. En esta medida, no podemos aceptar en su totalidad la solicitud de intervención que la Comisión ha presentado.
D. La conversión del amicus curiae en parte
En ocasiones anteriores hemos expresado que los tribu-nales no deben admitir un amicus curiae para que se con-vierta, mediante su intervención, en una parte formal en el litigio que se tramita. Pueblo ex rel. L.V.C., supra. En la medida en que la intervención tenga el efecto de convertirlo en parte, coloca en una situación de desventaja a la parte a quien no le favorezca dicha intervención. Esto debe evitarse sobre todo en un proceso de naturaleza criminal. Permitirlo equivaldría a revivir “la descartada figura del fiscal especial privado”, la cual ha sido superada por nuestro sistema de justicia criminal desde 1974. Pueblo ex rel. L.V.C., supra, pág. 130.
La solicitud de intervención presentada por la Comisión, de ser aceptada tal y como está redactada en todas sus partes, la convertiría en parte en el litigio. La colocaría en un rol “coprotagonista en la función clásica de fiscal acusador”. Pueblo v. González Malavé, supra, pág. 582.
En la parte III de su solicitud de amicus curiae la Comi-sión, adoptando una posición activa y fiscalizadora, aquilata y argumenta la prueba que desfiló contra el señor Pietri Vi-llanueva para culminar en su solicitud de que dejemos sin efecto la resolución de instancia que le concedió sentencia suspendida al convicto señor Pietri. Tal participación es im-permisible por ser totalmente ajena al concepto de amicus curiae y, como tal, lesiva a los derechos del recurrido.
*733I — i h — i HH

Conclusión

Lo antes expuesto nos lleva a concluir que a pesar del gran interés público que reviste este caso deben prevalecer los derechos del recurrido, pues la solicitud de la Comisión va más allá de la función primordial de informar al tribunal hasta colocarla en la posición de parte acusadora.
Si dicha solicitud fuera presentada de acuerdo con los cri-terios que hemos discutido, no tendría duda alguna en votar a favor de que sea admitida. De la forma que ha sido redac-tada, su admisibilidad es simplemente inaceptable.

(1) En Pueblo ex rel. L.V.C., 110 D.P.R. 114, 129 (1980), mencionamos los mecanismos procesales ordinarios siguientes: “el nombramiento de comisionados especiales, de peritos del tribunal, y las reglas sobre descubrimiento de prueba”. Por lo general, estos mecanismos son utilizados más frecuentemente en instancia. Nada impide que algunos de ellos puedan ser utilizados en un procedimiento ape-lativo o revisor. Puede acudirse a otros mecanismos.


(2) La parte II de la solicitud ha sido intitulada como “Análisis del Problema de Violencia Doméstica”. Es una exposición de información muy valiosa que ayuda a entender las causas de la violencia doméstica y, sobre todo, a enfrentar este serio problema con el fin de erradicarlo. Expone las distintas modalidades de violencia doméstica y sus efectos en la sociedad.
Los datos e información recopilados por la Comisión para los Asuntos de la Mujer de la Oficina del Gobernador pueden ser de mucha ayuda a nuestros tribu-nales en la aportación del sistema judicial a la solución de este comportamiento que afecta a la familia puertorriqueña. Sin embargo, deben ser presentados de forma tal que puedan ser admitidos sin lesionar los derechos y garantías de las partes.